Title: To George Washington from Wilhelm Louis Wernecke, 24 July 1796
From: Wernecke, Wilhelm Louis
To: Washington, George


        
          at Mrs HickingbottomNo. 116. North front StreetPhiladelphia July 24th 1796
          Sir
        
        I take the Liberty to Address your Excelence Concerning the affair that I waited on your Excelence four weeks ago with Mr Graff as my Nominated Gaurdian, and Mr Erdman as Interpreter, at which time your Excelence was pleased to promise

Asistance in geting the Estate of my Uncle Col. Wernecke, deceased in Posession according to your Excelence Direction.
        I waited on Mr Nottnagle in order that he might Assist me, but during your Excelence absence Mr Nottnagle turned his Back on me and even left the Sity, it is said he is gone to Long-Island for his Health, I am at present in A very poor Situation I have neither Money nor friends, Mr Graff holds the Writings Still, I cannot get them, He lives high upon my Property in German Town, while I am in want of Bread And have been Obliged to serve A Farmer on the Ridge road for Subsistance, I should be very happy if I could have an Oppertunity once more of Speaking to your Excelence, as I am of Opinion that Mr Graff & Mr Nottnagle are United in keeping me out of my right, I have here Inclosed the Copy of A Letter from Ebenezer Stott, to Mr Nottnagle as A clearer Explanation of the Affairs, upon which I Ernest Intreat your Excelence advice how to proceed in the Affair, Which shall be greatfully Acknowledged by Your Excelence most Humble servant
        
          Wilhelm Louis Wernecke
        
      